Citation Nr: 1638350	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  09-38 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to a service-connected major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active service in the U.S. Army from July 1984 to July 2004, to include service in Southwest Asia from January 1991 to May 1991, and from April 2003 to December 2003 and from.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2015, the Board remanded the Veteran's claim for further development.  This matter is returned to the Board for further review.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he has sleep apnea due to his active service, including due to environmental exposures in the Persian Gulf and Iraq.  He alleges in the alternative that his sleep apnea is secondary to his service-connected major depressive disorder.

Most recently, in August 2015, the Board remanded the Veteran's claim so that a VA medical opinion could be obtained to address the secondary service connection because the April 2013 VA examination report did not adequately address aggravation.  

Subsequently, a September 2015 VA medical opinion was obtained from another VA examiner.  The examiner opined, in short, that there is "no cause and effect relationship" between his major depressive disorder and obstructive sleep apnea.  Unfortunately, the VA examiner did not state whether the Veteran's obstructive sleep apnea was aggravated by his major depressive disorder.  Therefore, the Board finds that this matter should be remanded to ask the VA examiner to clarify whether the Veteran's obstructive sleep apnea is aggravated by his service-connected major depressive disorder.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Ask the same VA examiner who provided the September 2015 VA medical opinion (or a similarly qualified physician) to clarify whether it is "at least as likely as not" that the Veteran's sleep apnea was aggravated (i.e., permanently worsened beyond the natural progression) by his service-connected major depressive disorder.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, including a copy of this remand, and the examiner must note that the claims folder has been reviewed.

Please direct the VA examiner's attention to the article submitted by the Veteran in July 2015 (attached to a brief) from the Journal of Clinical Sleep Medicine, Obstructive Sleep Apnea and PTSD among OEF/OIF/OND Veterans, by Colvonen, Peter J., et al. (Vol. 11, No. 5, 2015).

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

